PER CURIAM.
We affirm the trial court’s denial of appellant’s Florida Rule of Criminal Procedure 3.800 motion because the issue involved, the waiver of additional jail credit, requires an evidentiary hearing. This af-firmance is without prejudice to Sainval filing a motion seeking additional jail credit pursuant to Florida Rule of Criminal Procedure 3.850, within the time remaining under that rule. Autrey v. State, 736 So.2d 94 (Fla. 4th DCA 1999).
STEVENSON, C.J., WARNER and SHAHOOD, JJ., concur.